DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims are rejected under 35 U.S.C. 103 as being unpatentable over US 5,879,318 to Van Der Heiden in view of US 7,597,691 to Kawaguchi et al.
In the specification and figures, the references suggest the apparatus as claimed by Applicant. With regard to claims 1-4, 9, 16, Van Der Heiden discloses a multiple bag system with Bag A, Bag B, Bag C connected to Bag B but not Bag A. See Van Der Heiden FIG 7, as annotated by the Examiner, below.

    PNG
    media_image1.png
    257
    425
    media_image1.png
    Greyscale
Van Der Heiden teaches a means for access to the contents of the bag via an outlet port, but does not to teach a means for facilitated opening configured to 
With regard to claim 5, the notches 9 disclosed by Kawaguchi are longitudinal engravings on the long side of the bag (see illustration below).

    PNG
    media_image2.png
    561
    484
    media_image2.png
    Greyscale
With regard to claim 6, Kawaguchi discloses a zipper closure (which comprises engravings) along the shorter dimension of the bag.
With regard to claims 7 and 8, Kawaguchi discloses an auxiliary opening system in the form of seal 32 in which the bag may be gripped to open the seal (see Kawaguchi FIG 1). 
With regard to claims 10, 12-14, and 19, it has been held that the mere duplication of the parts of an apparatus found in the prior art is not patentably significant unless a new and unexpected 
With regard to claims 11 and 20, Van Der Heiden illustrates a bag D. See Van Der Heiden FIG 7, as annotated by the examiner, above.
With regard to claims 15 and 17, Applicant is claiming the intended use of the claimed apparatus. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP § 2114. In the instant case, the bags suggested by the prior art are capable of being used in the claimed manner, thereby suggesting the limitations of the claims.
With regard to claim 18, Van Der Heiden illustrates that bag A may have connected sample bags (see Van Der Heiden FIG 7). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE R DEAK whose telephone number is (571)272-4943. The examiner can normally be reached Monday-Friday, 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE R DEAK/Primary Examiner, Art Unit 3799 
23 February 2022